OPINION
DIES, Chief Justice.
Appellant was charged with the offense of credit card abuse, enhanced by two previous convictions of felonies. A jury found him guilty of the primary offense and also found the enhancement counts to be true. He was sentenced by the trial court to life imprisonment as a habitual offender, from which he has appealed.
Appellant’s first two grounds of error really attack the police officer’s warrantless arrest and search of his automobile. The officers in response to a call went to the security guard at the K-Mart store in Beaumont. He told them that the stores in Orange and Lake Charles had been victimized by persons who charged the market price on items and then demanded a cash return. The officers then questioned a *752young black female who first said her name was “Gold Dust” but later revealed she was Shurice Minnis. She was arrested for investigation as a juvenile runaway. When Shurice was in the patrol car, she told officer Cole she was working the stores with a black male and a white female who were driving a grayish-white Mercedes with Florida license tags. As the officers were exiting the parking lot, they saw a Mercedes which fitted the description, and inside were a black male and a white female.
They stopped the vehicle, searched it, found narcotics in a keycase in the door, arrested appellant, then began an inventory of the trunk which produced among other items a credit card receipt and a Remington shaver, which became the basis of appellant’s primary conviction.
Appellant forcefully argues in a well prepared brief that the officers had no probable cause to search, arrest, or investigate. See Brown v. State, 481 S.W.2d 106 (Tex.Cr.App.1972). Vernon’s Ann.C.C.P., Art. 14.04 provides:
“Where it is shown by satisfactory proof to a peace officer, upon representation of a credible person, that a felony has been committed, and that the offender is about to escape, so that there is no time to procure a warrant, such peace officer may, without warrant, pursue and arrest the accused.”
The facts and circumstances known to the officer must be reasonably trustworthy information which would lead a man of reasonable caution and prudence to believe the search will produce evidence pertaining to a crime. Brunson v. State, 506 S.W.2d 594 (Tex.Cr.App.1974).
Appellant argues as in Brunson v. State, supra, and Aguilar v. Texas, 378 U.S. 108, 84 S.Ct. 1509, 12 L.Ed.2d 723 (1964), the lack of credibility of the informant Shurice Minnis. It is true, the officers had never dealt with her before, did not know of her credibility, and at first was given by her an incorrect name as appellant argues. However, the great difference in Minnis and the informants in Brunson v. State, supra, and Aguilar v. Texas, supra, is that Minnis revealed she was a part of the criminal combination, which in itself, together with the other circumstance learned by the officers at K-Mart, gave great credibility to Minnis’ information. Apparently, the question of whether statements made against penal interest are alone sufficient to establish credibility has not been decided. See Abercrombie v. State, 528 S.W.2d 578 (Tex.Cr.App.1974). We think such a statement alone should be sufficient. But even if not, the information obtained by the Beaumont officer from the K-Mart security guard, together with the corroboration of the tip by the sight of the light colored Mercedes, with Florida license plates, and containing a black male and white female, buttressed the tip. See Polanco v. State, 475 S.W.2d 763 (Tex.Cr.App.1971). See also, United States v. Harris, 403 U.S. 573, 91 S.Ct. 2075, 29 L.Ed.2d 723 (1971):
“Common sense in the important daily affairs of life would induce a prudent and disinterested observer to credit these statements, [penal admissions] People do not lightly admit a crime and place critical evidence in the hands of the police in the form of their own admissions. Admissions of crime, like admissions against proprietary interests, carry their own in-dicia of credibility — sufficient at least to support finding of probable cause to search....” Quoted in Vol. 1 LaFave, Search and Seizure, § 3.3 at 503 (1978).
Of course, in Aguilar v. Texas, supra, the court was dealing with an affidavit for a warrant; whether the affidavit showed probable cause for search. And in the case at bar the search was made without a warrant.
“Today, it is clearly established that the first clause [of the Fourth Amendment, U.S. Constitution] does provide some additional power. [Arrests made not pursuant to a warrant.] For one thing, subject to a possible limited exception [‘namely, when it is necessary to enter private premises to make the arrest.’ Vol. 1 LaFave, Search and Seizure, 33.1 at 439 n. 8 (1974) ] the police are free to make an arrest without first obtaining *753an arrest warrant even when there was ample time to obtain one. Secondly, movable vehicles may be searched without a search warrant when the exigencies of the situation are such that it is not feasible to first obtain a warrant.... But none of these warrantless activities is permissible under the Fourth Amendment unless the police have probable cause for the arrest or search.” Yol. 1 LaFave, Search and Seizure, § 3.1 at 439-440 (1978).
We hold that the exigencies of the situation in the case at bar made it not feasible for the officers to first secure a warrant, and that they had probable cause to stop and search the Mercedes car. The grounds of error are overruled.
Appellant’s final ground of error asserts: “The evidence is insufficient to support the appellant’s conviction as a habitual criminal because the prosecution failed to prove that the second prior conviction alleged for enhancement purposes was committed subsequent to the first prior conviction alleged for enhancement purposes as required by the Texas Penal Code Section 12.42(d).” Appellant cites: Wiggins v. State, 539 S.W.2d 142 (Tex.Cr.App.1976); Hickman v. State, 548 S.W.2d 736 (Tex.Cr.App.1977); Gutierrez v. State, 555 S.W.2d 457 (Tex.Cr.App.1977); Porier v. State, 591 S.W.2d 482 (Tex.Cr.App.1979). This, of course, is the rule in Texas. However, State’s Exhibit No. 16 which came into evidence without objection contains an authenticated copy of the information upon which appellant was convicted of the offense of writing a forged check. Made a part of that charging instrument is a copy of the check which was alleged to have been forged. This check is dated “3/9/76.” The judgment and sentence in the first conviction was entered on January 28,1972. This ground of error is overruled.
The judgment of the trial court is affirmed.
AFFIRMED.